 NOTICE:  This opinion is subject to formal revision swdwww  before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Executive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that correc-tions can be included in the bound volumes. Courtyard Manor of Livonia and Local 79, Service Employees International Union, AFLŒCIO. Cases 7ŒCAŒ46860, 7ŒCAŒ46907, and 7ŒCAŒ47054 April 21, 2004 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS WALSH AND MEISBURG The General Counsel seeks a default judgment in this case on the ground that the Respondent has failed to file an answer to the consolidated complaint.  Upon charges and an amended charge filed by the Union between No-vember 18, 2003, and January 15, 2004, the General Counsel issued the consolidated complaint on February 12, 2004, against Courtyard Manor of Livonia, the Re-spondent, alleging that it has violated Section 8(a)(1) and (3) of the Act.  The Respondent failed to file an answer.  On March 19, 2004, the General Counsel filed a Mo-tion for Default Judgment with the Board.  On March 23, 2004, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the consolidated complaint affirma-tively stated that unless an answer was filed by February 26, 2004, all the allegations therein would be considered admitted.  Further, the undisputed allegations in the Gen-eral Counsel™s motion disclose that the Region, by letter dated February 27, 2004, notified the Respondent that unless an answer was received by March 11, 2004, a mo-tion for default judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer,1 we grant the General Coun-sel™s Motion for Default Judgment.                                                                                                                                                        1 Copies of the consolidated complaint and the February 27 letter were sent to the Respondent by both certified and regular mail.  The copy of the consolidated complaint sent by certified mail was returned marked ﬁunclaimed.ﬂ  The copies of the consolidated complaint and On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation with an office and facility in Livonia, Michigan, has been engaged in the operation of an assisted living facility for the elderly, specializing in residents suffering from Alz-heimer™s disease and dementia.   During the 12-month period preceding the filing of the charge in Case 7ŒCAŒ46860, a representative period, the Respondent, in conducting its operations described above, derived gross revenues in excess of $100,000 and purchased and received at its Livonia facility natural gas valued in excess of $10,000 from CMS Energy Corp., 80 percent of which was received by CMS Energy Corp. directly from points outside the State of Michigan.   We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Local 79, Service Employees In-ternational Union, AFLŒCIO (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, unless otherwise indicated, the following individuals held the positions set forth oppo-site their names and have been supervisors of the Re-spondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Sec-tion 2(13) of the Act:  Rubin ChandokŒExecutive Director until Janu-ary 2004; part owner Julie JonesŒExecutive Director since January 2004 Sharon ClontzŒDirector of Operations until No-vember 21, 2003 Julie BellŒHuman Resource/Payroll Manager Iyonna HughleyŒDay-Shift Supervisor-direct care  On about the dates set forth opposite their names, the Respondent suspended for 60 days the following em-ployees:  Angela ThomasŒNovember 17, 2003 Teresa BentonŒNovember 18, 2003 Tanissa MayŒNovember 25, 2003  February 27 letter sent by regular mail were not returned.  It is well settled that a respondent™s failure or refusal to claim certified mail or to provide for receiving appropriate service cannot serve to defeat the purposes of the Act.  See I.C.E. Electric, Inc., 339 NLRB No. 36, slip op. at 1 fn. 2 (2003), and cases cited there.  Further, the failure of the Postal Service to return documents sent by regular mail indicates actual receipt.  Id. 341 NLRB No. 85  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 On about January 14, 2004, the Respondent terminated 
the employment of Angela Thomas, Teresa Benton, and 
Tanissa May. The Respondent engaged in
 the conduct described 
above because the named empl
oyees joined and assisted 
the Union and to discourage employees from engaging in 
these and other protected concerted activities. 
CONCLUSION OF LAW By the conduct described 
above, the Respondent has 
been discriminating in regard to the hire or tenure or 
terms or conditions of employment of its employees, 
thereby discouraging membership in a labor organiza-
tion, in violation of Section 8(a)(3) and (1) of the Act.  
The Respondent™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by suspending and terminating employees An-
gela Thomas, Teresa Benton, and Tanissa May, we shall 

order the Respondent to offer the discriminatees full re-
instatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or 
privileges previously enjoyed, and to make them whole 
for any loss of earnings and other benefits suffered as a 

result of the discrimination against them.  Backpay shall 
be computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987).  The 
Respondent shall also be required to remove from its 
files any and all references 
to the unlawful suspensions 
and terminations, and to notify Angela Thomas, Teresa 

Benton, and Tanissa May in writing that this has been 
done and that the suspensions and terminations will not 
be used against them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Courtyard Manor of Livonia, Livonia, 
Michigan, its officers, agen
ts, successors, and assigns, shall 
1. Cease and desist from 
(a) Suspending, terminating, or otherwise discriminat-
ing against employees because 
they join and assist Local 79, Service Employees International Union, AFLŒCIO, 

or any other labor organization, and to discourage em-
ployees from engaging in such activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Angela Thomas, Teresa Benton, and Tanissa May full 
reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-
leges previously enjoyed. 
(b) Make whole Angela Thomas, Teresa Benton, and 
Tanissa May for any loss of earnings and other benefits 
suffered as a result of their unlawful suspensions and 
terminations, with interest, in the manner set forth in the 
remedy section of this Decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful sus-

pensions and terminations 
of Angela Thomas, Teresa 
Benton, and Tanissa May, and within 3 days thereafter, 

notify them in writing that this has been done and that 

the unlawful suspensions and terminations will not be 
used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Livonia, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced or covered by any ot
her material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  COURTYARD MANOR OF LIVONIA 3plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since November 17, 2003. 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
Dated, Washington, D.C.  April 21, 2004 
  Robert J. Battista,  
Chairman 
    Dennis P. Walsh, 
Member 
    Ronald Meisburg, 
Member 
         (SEAL)          NATIONAL LABOR RELATIONS BOARD     APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
  WE WILL NOT suspend, terminate, or otherwise dis-
criminate against employees b
ecause they join or assist Local 79, Service Employees International Union, AFLŒ
CIO, or any other labor organization, and to discourage 
employees from engaging in these and other protected 
concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Angela Thomas, 
Teresa Benton, and Tanissa 
May full reinstatement to their former jobs or, if those 
jobs no longer exist, to subs
tantially equivalent positions, without prejudice to their seniority or other rights and 
privileges previously enjoyed. 
WE WILL make whole Angela Thomas, Teresa Benton, 
and Tanissa May for any loss of earnings and other bene-
fits suffered as a result of their unlawful suspensions and 
terminations, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful suspensions and terminations of Angela Tho-
mas, Teresa Benton, and Tanissa May, and 
WE WILL, within 3 days thereafter, notif
y them in writing that this 
has been done, and that the unlawful suspensions and 

terminations will not be used against them in any way. 
   COURTYARD MANOR OF LIVONIA 